June 9, 2016 VIA EDGAR Ms. Mara L. Ransom, Assistant Director Office of Consumer Products Division of Corporation Finance U.S. Securities and Exchange Commission Mail Stop 3561 treet, NE Washington, D.C. 20549 Re: Ocean Thermal Energy Corporation Form 10-12G Filed May 3, 2016 File No. 000-55573 Dear Ms. Ranson: On behalf of Ocean Thermal Energy Corporation, we request a 10-day extension to respond to your letter dated May 27, 2016, containing your comments on the Form 10, General Form for Registration of Securities, filed May 3, 2016. Very truly yours, KRUSE LANDA MAYCOCK & RICKS, LLC /s/ James R. Kruse James R. Kruse JRK/vs cc:Ocean Thermal Energy Corporation
